Citation Nr: 0019787	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  97-14 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
cervical disc space narrowing.  

2.  Entitlement to an evaluation in excess of 10 percent for 
right femur deformity.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran 



INTRODUCTION

The veteran had active service from September 1965 to August 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.

Specifically, the December 1996 rating decision granted 
service connection for a right femur disability and assigned 
a 10 percent rating and cervical disc space narrowing and 
assigned a 0 percent rating.  The veteran perfected an appeal 
with regard to those ratings.  Subsequently, a May 1998 
rating decision increased the rating for cervical disc space 
narrowing to 20 percent, effective from July 30, 1996, the 
date of the veteran's claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or an 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as 
to an RO decision assigning a particular rating, a subsequent 
RO decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the appeal.  Id.  
Since the diagnostic criteria pertinent to the cervical spine 
disability provide for a rating higher than 20 percent, this 
issue remains on appeal.  

The issues of service connection for a bilateral shoulder 
disorder and depression were previously on appeal when this 
case was first submitted for appellate review.  In a May 1999 
decision, the Board denied service connection for those 
disorders.  Also in that decision, the issues of higher 
evaluations for the cervical spine disorder, right femur 
deformity, and a thoracic spine disability were remanded for 
additional development.  A May 2000 rating decision granted a 
10 percent rating for degenerative changes of the thoracic 
spine.  Shortly thereafter, in a statement dated in May 2000, 
the veteran indicated that he agreed with the 10 percent 
evaluation for his thoracic spine disorder.  Since that issue 
is withdrawn, it is not before the Board for review.  
38 C.F.R. § 20.204 (1999).  The veteran otherwise stated that 
he continued to disagree with those issues listed on the 
title page of this decision.   

A letter dated in February 1997 from MPD, MD, contains an 
opinion that because of the torsion of his right femur, the 
veteran was unable to fully utilize his left below-the-knee 
prosthesis [a nonservice-connected disability].  In Allen v. 
Brown, 7 Vet. App. 439 (1995), the Court defined 
"disability" in the context of secondary service connection 
as impairment of earning capacity, including any additional 
impairment of earning capacity resulting from a service-
connected disorder, regardless of whether the additional 
impairment is a separate disease or injury that was caused by 
the service-connected disorder.  In other words, it is not 
necessary that an etiological relationship exist between the 
service-connected disorder and the nonservice-connected 
disorder.  If a nonservice-connected disorder is aggravated 
by a service-connected disorder, the veteran is entitled to 
compensation for the degree of increased disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Id. at 448.  Since the matter of 
secondary service connection is raised by the February 1997 
opinion, such is referred to the RO for appropriate action.  

In the veteran's March 1997 substantive appeal, the veteran 
claimed that he was unemployable due to service-connected 
disabilities.  In a December 1997 private medical statement, 
MPD, MD, indicated that the veteran had arthritis of the 
ankle as a result of his 1966 accident.  These matters, which 
are not inextricably intertwined with the issue on appeal, 
are also referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the issues on appeal has been obtained by the RO.  

2.  The veteran's cervical spine disability is manifested by 
severe limitation of motion due to pain, without competent 
evidence of associated radiculopathy or evidence of severe 
neurologic symptoms with only intermittent relief.

3.  The veteran's right femur deformity is manifested by no 
more than moderate knee or hip disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but no 
more, for cervical disc space narrowing, effective July 30, 
1996, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 
5290, 5293 (1999).

2.  The criteria for an evaluation of 20 percent, but no 
more, for right femur deformity, effective July 30, 1996, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was hospitalized in October 1966 to November 1966 
with an obvious deformity of the right thigh.  A Schneider 
nailing of the right femur was performed.  The final 
diagnosis was mid-shaft fracture, right femur, possibly open.  
In December 1966, it was noted that the veteran was in an 
automobile accident about 45 days before, at which time he 
sustained a fracture of the right femur, the 6th and 9th 
dorsal vertebrae, and possibly some cervical vertebrae.  

A clinical record cover sheet dated in August 1967 shows 
pertinent diagnoses of old, compound fracture of the 
transverse midshaft of the right femur, with no artery or 
nerve involvement and retained foreign body, Schneider nail, 
right femur, surgically inserted in treatment of fracture.  
In a statement dated in December 1967, a private doctor noted 
that the veteran had a compression fracture of the anterior 
lip of C5.  

Private physical therapy referral records dated in September 
1990 indicate that the primary diagnosis/problem was cervical 
strain and spasm/trapezius strain due to a car accident.  It 
was noted that the veteran was involved in a rear-end motor 
vehicle accident on September 5, 1990.  Twenty minutes after 
the accident, there was neck pain at the base of the neck.  
He was seen through February 1991.  

Private medical records dated in February 1992 show that the 
veteran had been involved in an automobile accident about 1 
1/2 years before, following which neck pain developed.  The 
veteran reported having constant upper back pain.  An x-ray 
demonstrated a narrowed C5 interspace.  The pertinent 
impressions were upper back and neck pain with episodic 
headaches which appeared to be myofascial in nature and 
history of musculoskeletal trauma.  

The veteran was referred to MWG, MD, in February 1992 for 
further evaluation of his neck and back pain.  No evidence of 
active radiculopathy was found.  An electromyogram (EMG) 
showed an old inactive left C8 radiculopathy.  X-rays 
revealed hypertrophic changes in the mid and lower cervical 
spine.  

A letter dated in July 1996 from MPD, MD, indicates that it 
was difficult for him to make a determination as to how much 
of the veteran's present symptom complex was on the basis of 
his severe accident sustained almost 30 years before.  As he 
understood the veteran's injuries, they included a fracture 
of the midshaft of the femur which required a rod placement 
and then a hip spica, which perhaps led to a rotational 
deformity of his lower extremity.  He also sustained a 
fracture of his neck vertebra.  He understood that the 
veteran had a hip pinning.  It was his opinion that a 
significant amount of the veteran's pain could be on the 
basis of the injuries that were described; the veteran was 
certainly in obvious pain on an almost continuous basis.  He 
also apparently sustained an automobile accident in 1990, and 
he had whiplash problems and pain since that time.  The 
doctor explained that the 1990 accident made it difficult for 
him to ascribe the pain as it related to the accident of 
1967.  

The veteran was afforded a VA orthopedic examination in 
October 1996.  A past history of an automobile accident in 
1966 was noted, in which a fracture of the right femur and 
compression fracture of C5 were sustained.  The veteran then 
was operated on his right femur with pin fixation to 
stabilize the fracture; no spinal surgery was carried out.  
The veteran was given a brace that he wore for about one 
year.  Since then, the veteran reported having had constant 
back pain and right knee pain for 30 years.  Subjective 
complaints included chronic daily pain of the right knee and 
upper back with mobility.  

On objective examination, there was no effusion, inflammation 
or swelling of the right knee.  The veteran had an abnormal 
gait; a left below-the-knee amputation (BKA) with prosthesis 
was noted, a result of an automobile accident in 1972.  
Crepitation was noted with cracking of the right knee, with 
range of motion and collateral ligaments intact.  Testing was 
negative for abnormalities.  Range of motion of the right 
knee was from 0 degrees of extension to 135 degrees of 
flexion.  X-rays of the right knee revealed degenerative 
changes with narrowing of the medial compartment; there was 
mild deformity of the right femur, representing an old healed 
fracture.  The diagnoses were fracture of the right femur 
secondary to previous automobile accident treated with pin 
fixation healed with deformity; chronic external rotation of 
the right lower extremity after removal of spica cast; 
chronic pain aggravated by gait abnormalities secondary to 
secondary automobile accident resulting in a left BKA.  

Regarding the back, objective examination revealed grossly 
equal motor strength, muscle mass, and sensation on the right 
lower extremity.  X-rays of the cervical spine demonstrated 
minimal marginal lipping with decreased disc space narrowing 
at C5/6/7.  The pertinent diagnoses were chronic cervical-
dorsal-lumbar pain secondary to previous trauma resulting in 
compression fractures of C5 and fractured C6/7, treated with 
brace and hip spica and fracture of the right femur secondary 
to previous automobile accident treated with pin fixation 
healed with mild deformity, chronic external rotation of the 
right lower extremity after removal of the spica cast and 
chronic pains aggravated by gait abnormality secondary to 
automobile accident resulting in left BKA.  

An addendum to the VA examination of October 1996, dated in 
November 1996, indicates that a cervical x-ray was 
accomplished in October 1996 and it revealed marginal lipping 
of the lower cervical vertebrae with disc space narrowing 
between C5-6 and C7 with spur formation.  The corrected 
pertinent diagnosis was chronic cervical dorsolumbar pain 
secondary to previous trauma, resulting in disc space 
narrowing, C5-6 and C7 with spur formation, treated with 
brace and hip spica.  

A letter dated in February 1997 from MPD, MD, shows that he 
had treated the veteran for quite some time for chronic pain.  
The veteran had previously sustained multiple fractures, 
including C5 and of the right femur.  The results of these 
had caused him to have significant right lower extremity 
external rotation deformity.  The opinion was that the 
veteran had significant pain and disability because of these 
injuries.  

In his March 1997 substantive appeal, the veteran maintained 
that a 20 percent rating was warranted for his right femur 
condition as there is evidence of moderate knee or hip 
disability.  The veteran also stated that he had chronic and 
severe pain affecting the cervical spine, for which he took 
daily medication. 

The veteran presented testimony at a hearing at the RO in 
June 1997.  The veteran testified that he preferred to move 
his upper body in lieu of moving his neck.  Hearing 
transcript (T.), 5-6.  He described how he had difficulty 
moving his neck.  T. 6.  He explained how every day he had 
tightness and stiffness of the neck, with spasm.  T. 7.  The 
veteran stated that he was told by a doctor that he had 
peripheral nerve involvement.  T. 7.  The veteran stated that 
because of the fractured femur, he walked with his toes out 
to the right.  T. 12.  The veteran testified that his right 
knee just went out from underneath him on numerous occasions.  
T. 13.  He also testified that he has become sensitized to 
when the knee might give way, and this has prevented him from 
falling more frequently.  T. 14.  He described daily knee 
pain that occurred just by walking.  Going up or down a 
flight of stairs or a ladder was a "major" problem.  T. 15.  

A private x-ray of the right knee dated in November 1997 
shows osteoarthritic changes of the right knee with possible 
posttraumatic changes.  A right hip x-ray revealed mild 
degenerative changes.  

A letter dated in December 1997 from MPD, MD, indicates that 
the veteran had medial compartment arthritis of the right 
knee, as well as thinning cartilage of the right hip, as 
shown by x-ray.  The veteran also had chronic pain since the 
time of his accident in 1966.  It was estimated that the 
range of motion of the cervical spine was 25-50 percent of 
normal limits.  

Private medical records dated in July 1999 show that the 
veteran was treated for various problems.  The pertinent 
assessment was status post external rotation of the femur 
from fractures suffered many years before with secondary knee 
pain and hip pain.  Medication was prescribed.  

The veteran was afforded a VA examination in November 1999.  
The veteran complained of a painful upper back and right knee 
pain.  He walked with his right leg externally rotated.  
Physical examination showed that the veteran walked with a 
mild limp.  During walking, the right leg remained externally 
rotated about 25 degrees.  Muscle tone of the cervical spine 
area was good, without any spasm; there was no tenderness or 
atrophy.  Range of motion revealed extension to 25 degrees; 
flexion to 20 degrees; bilateral lateral flexion to 15 
degrees and rotation to 45 degrees.  

Range of motion of the right hip revealed 80 degrees of 
flexion; 5 degrees of extension; 35 degrees of abduction and 
20 degrees of adduction; internal rotation to 20 degrees; and 
external rotation to 60 degrees.  There was some swelling 
about the right knee, but no effusion.  Crepitation was felt; 
patellar compression was painful.  Ligaments were stable.  
Range of motion of the right knee was from 0 degrees of 
extension to 130 degrees of flexion.  

An x-ray of the cervical spine demonstrated spondylosis 
between C5/6/7.  The diagnoses included status multiple 
skeletal injuries; cervical spondylosis; no evidence of 
arthritis of the right hip or right knee; healed fracture of 
the shaft of the right femur in good position and alignment; 
and 3/4 inch shortening of the right lower limb.  The 
examiner stated that the claims file was reviewed.  It was 
concluded that there was some limitation of activity due to a 
disabling condition of the back and right lower leg being 
somewhat shorter.  The effects of disability upon his 
ordinary activity were opined to be moderately limited 
because of the BKA on the left as well as mildly limited due 
to a shortened leg with degenerative changes in the spine.  
The doctor stated that he could not provide an opinion about 
the limitation of functional ability during any flare-up or 
with extended use.  However, the clinical evidence was there 
to suggest that there was at least moderate degree of pain 
because of back arthritis and right ankle arthritis.  The 
doctor did not find any weakened movement, excess 
fatigability or incoordination pertinent to the right femur 
disability.  

Pertinent Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

The Board notes that in the instant case, the veteran 
appealed from the initial determination from which service 
connection was granted.  When a veteran is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability, the claim 
continues to be well grounded.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  However, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

Slight limitation of motion of the cervical spine warrants a 
10 percent rating, moderate limitation of motion warrants a 
20 percent rating and severe limitation of motion warrants a 
30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5290.

38 C.F.R. § 4.71a, Diagnostic Code 5293, provides a (maximum) 
60 evaluation for intervertebral disc syndrome of pronounced 
degree with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  A 40 percent evaluation is warranted 
for a severe disorder characterized by recurring attacks with 
intermittent relief.  A 20 percent evaluation is for moderate 
symptoms and recurring attacks. A 10 percent evaluation 
requires mild symptoms and a zero percent rating is for a 
post-operative, cured condition.   

38 C.F.R. § 4.71a, Diagnostic Code 5285 provides that 
residuals of a vertebral fracture warrant a 100 percent 
rating with cord involvement, when the veteran is bedridden 
or requires long leg braces.  With lesser involvements, the 
residuals are to be rated for limited motion, nerve 
paralysis.  Without cord involvement but with abnormal 
mobility requiring neck brace (jury mast), a 60 percent 
rating is provided.  In other cases, rating is in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of the vertebral body.  

Arthritis is evaluated based on limitation of motion of the 
affected part.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  

The standard ranges of motion of the hip are zero to 125 
degrees flexion/extension and zero to 45 degrees abduction.  
38 C.F.R. § 4.71, Plate II (1999).  Limitation of flexion of 
the thigh to 45 degrees warrants a 10 percent evaluation.  A 
20 percent rating requires that flexion be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  
Limitation of extension of the thigh to five degrees warrants 
a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5251 (1999).  Limitation of rotation of the thigh warrants a 
10 percent rating when toe-out of the affected leg cannot be 
performed to more than 15 degrees.  Limitation of adduction 
of the thigh warrants a 10 percent rating when the legs 
cannot be crossed due to the limitation.  Limitation of 
abduction of the thigh warrants a 20 percent rating when 
motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Code 
5253 (1999).

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (1999).  Under Diagnostic Code 5260 (1999), a 10 percent 
evaluation is warranted where flexion of the knee is limited 
to 45 degrees.  A 20 percent evaluation is warranted where 
flexion is limited to 30 degrees.  A 30 percent rating is 
assigned where flexion of the knee is limited to 15 degrees.  
38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable evaluation; 
limitation of extension to 10 degrees warrants a 10 percent 
evaluation.  A 20 percent rating is assigned with extension 
limited to 15 degrees.  A 30 percent rating is assigned for 
extension that is limited to 20 degrees; a 40 percent rating 
may be assigned if extension is limited to 30 degrees.  38 
C.F.R. § 4.71a.

38 C.F.R. § 4.71a, Diagnostic Code 5255 provides for 
evaluations based on other impairment of the femur.  A 
fracture of shaft or anatomical neck of with nonunion, with 
loose motion (spiral or oblique fracture) warrants an 80 
percent evaluation.  With nonunion, without loose motion, 
weightbearing preserved with the aid of a brace, a 60 percent 
evaluation is warranted.  Malunion of the femur warrants a 10 
percent evaluation when the disability results in slight knee 
or hip disability.  A 20 percent rating requires that the 
malunion produce moderate knee or hip disability.  Marked 
knee or hip disability warrants a 30 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5255 (1999).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
However, a little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, through atrophy, for 
example.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. § 4.45 and 4.59 contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1999).  It has been held that consideration of 
functional loss due to pain is not required when the current 
rating is the maximum disability rating available for 
limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  However, consideration of additional functional loss 
is mandated where the veteran is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome, even where the assigned rating 
is the maximum under applicable limitation of motion codes.  
See VAOPGCPREC 36-97 (December 12, 1997).  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

Analysis

Cervical spine disability

The veteran's current rating for his service-connected 
disability of the cervical spine is 20 percent under 
Diagnostic Code 5293-5290.  Throughout the pendency of his 
claim, the veteran reported that pain played a significant 
role in limiting his neck motion.  He elaborated further with 
his sworn testimony at his personal hearing in June 1997.  
The veteran's subjective reports of pain limiting his motion 
are corroborated in the record as early as July 1996 when his 
private medical doctor opined that the pain was significant, 
obvious, and of a continuous nature.  The VA examiner in 
November 1999 also corroborated the veteran's complaints by 
noting that there was at least a moderate degree of pain 
associated with the back.  

The veteran's private doctor estimated that the veteran's 
range of motion of the cervical spine was about 25-50 percent 
of normal.  This estimation is consistent with the ranges of 
motion in degrees noted by the November 1999 VA examiner.  At 
worst, the Board finds that 25 percent of normal would 
constitute a very poor, or severe, restriction of motion.  
The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  Indeed, the 
"claimant's painful motion may add to the actual limitation 
of motion so as to warrant a higher rating under [the 
diagnostic criteria based on limitation of motion]."  
VAOPGCPREC 9-98 (August 14, 1998).  

The evidence is in relative equipoise pertinent to the degree 
of severity of limitation of motion of the cervical spine; 
that is, whether the limited motion is moderate or severe in 
degree.  Given especially the consistent and corroborated 
pain complaints, reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 3.102 (1999).  Accordingly, a 
30 percent rating is warranted for severe limitation of 
motion of the veteran's cervical spine.  38 C.F.R. § 4.71a, 
DC 5290.  

The 30 percent evaluation currently assigned to the veteran's 
cervical spine disability is the maximum available evaluation 
under Diagnostic Code 5290, based on severe limitation of 
motion of the cervical spine.  

Although Diagnostic Code 5293, pertaining to intervertebral 
disc syndrome, provides for higher evaluations of 40 and 60 
percent, those evaluations are awarded for severe or 
pronounced, respectively, intervertebral disc syndrome with 
symptoms such as spasm, radiculopathy or other neurologic 
findings appropriate to the site of the diseased disk, and 
from which there is only intermittent (40 percent) or little 
intermittent (60 percent) relief.  The Board does not find 
that these criteria are met.  The Board notes that the 
veteran testified as to having spasm and to having been told 
by his doctor that there was peripheral nerve involvement.  
T. 7.  However, the assertion regarding peripheral nerve 
involvement, "filtered as it (is) through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  A review of the reports of examination and treatment 
records dated contemporaneous with the veteran's claim are 
the most probative evidence of record in this case.  See 
Francisco, supra.  Despite the veteran's statements, the 
examination reports do not note current clinical evidence of 
cervical radiculopathy or spasm.  Thus, based on the absence 
of clinical evidence of spasm, radiculopathy or other severe 
or pronounced neurologic symptoms, no higher evaluation is 
warranted under Diagnostic Code 5293.

The Board notes the VA General Counsel opinion holding that 
functional loss must be considered in connection with 
Diagnostic Code 5293.  See VAOPGCPREC 36-97 
(December 12, 1997).  As discussed above, the veteran's pain 
affected his range of motion of the cervical spine so as to 
conclude that severe limitation of motion resulted.  DC 5293 
also involves limitation of motion, as well as other 
neurological manifestations.  Id.  In this case, there is 
scant evidence of neurological abnormalities relative to the 
criteria under DC 5293.  Thus, in the absence of such, the 
Board cannot conclude that the medical evidence demonstrates 
that the symptoms attributable to the service-connected 
cervical disc disability are sufficient to warrant an 
increased evaluation under Diagnostic Code 5293, or upon 
application of 38 C.F.R. §§ 4.40, 4.45, 4.59.

The veteran's service-connected disability clearly 
encompassed a vertebral fracture.  Before he left service, a 
private doctor referred to a compression fracture of the 
anterior lip of C5.  Thus, the Board must consider whether 
the provisions of Diagnostic Code 5285, pertinent to 
residuals of a vertebral fracture, would provide a basis for 
a higher rating.  Initially, the medical record does not show 
cord involvement, nor does the cervical spine disability 
cause the veteran to be bedridden or to necessitate long leg 
braces, and is not manifested by abnormal mobility requiring 
a neck brace (jury mast), and is not shown to be manifested 
by nerve paralysis.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  
Therefore, a higher rating is not warranted on this basis.  

Under DC 5285, 10 percent for demonstrable deformity of the 
vertebral body may be added to the rating already assigned 
for the spine disability.  Id.  In the instant case, there is 
no evidence on testing or other medical findings of vertebral 
deformity from the past fracture.  Accordingly, an additional 
10 percent may not be added.  

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the cervical 
spine disability.  In this case, the disability at issue is 
already rated based on Diagnostic Code 5290 for limitation of 
motion. Diagnostic Code 5293, which does not expressly refer 
to limitation of motion, has been held to involve limitation 
of range of motion.  VAOPGCPREC 36-97 (December 12, 1997).  
Since a separate rating must be based upon additional 
disability, to assign a separate rating for the veteran's 
cervical spine disorders would violate the regulations 
prohibiting the pyramiding of various diagnoses of the same 
disability.  38 C.F.R. § 4.14 (1999); see VAOGCPREC 23-97; 
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (a 
separate rating may be granted for a "distinct and 
separate" disability' that is, "when none of the 
symptomatology...is duplicative...or overlapping.").

The Board notes that this appeal for a higher rating stemmed 
from an initial rating determination that had granted service 
connection.  In such situations, the concept of "staged 
ratings" may be applicable.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO did not have the 
opportunity to specifically discuss staged ratings in the 
context of this grant of benefits.  However, the Board finds 
that resolution of this appeal does not harm the veteran or 
his due process rights.  Initially, the RO did set forth what 
criteria were necessary for a higher rating, and the veteran 
had the opportunity to present evidence as well as testimony 
at hearings with regard to the pertinent criteria.  
Additionally, for the reasons discussed, the Board finds that 
the 30 percent rating that is granted herein properly 
commences as of the date of his claim for benefits, July 30, 
1996.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Right femur deformity

The veteran stated in his March 1997 substantive appeal that 
a 20 percent rating was appropriate for his right femur 
deformity, and following a review of the evidence, the Board 
agrees.  

There is evidence that is not favorable to the veteran's 
claim for a higher rating.  That is, the fracture has been 
described as healed (October 1996), and the deformity is 
noted to be mild in nature (October 1996).  Limitation of 
motion of the right knee and hip is not shown to be 
significant (November 1999).  See 38 C.F.R. § 4.71, Plate II 
(1999).

There is also evidence that supports the veteran's claim that 
he has more than slight knee or hip disability for which the 
10 percent rating was assigned under DC 5255.  The record 
shows that the veteran's gait is abnormal due to chronic 
external rotation of the right lower extremity. Although the 
limp was described as mild in November 1999, this problem is 
constant; the veteran testified as to its effect on his daily 
activities.  Additionally, the veteran was also noted to have 
a shortened extremity at the time.  Further, the veteran's 
statements/testimony and corroborative medical statements 
indicate that daily pain affects his ability to function.   

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
Board finds that the evidence in this case, as to the degree 
of impairment, is in relative equipoise, especially given the 
veteran's reports of pain and chronic disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Giving the veteran the 
benefit of the doubt, the Board finds that the record 
supports the veteran's claim for a 20 percent rating under DC 
5255 for moderate knee or hip disability.  Additionally, as 
the manifestations and findings began commensurate with the 
veteran's request for a reopened claim, the Board finds that 
the 20 percent rating is assignable effective July 30, 1996.  
Fenderson v. West, 12 Vet. App. 119 (1999).     

The Board does not find that a higher rating under DC 5255, 
to 30 percent, is warranted for marked knee or hip 
disability.  A review of the medical evidence does not show a 
medical opinion that concludes that the right femur deformity 
is productive of marked impairment.  As of the November 1999 
VA examination, the examiner did not find any weakened 
movement, excess fatigability or incoordination pertinent to 
the right femur.  This examiner did not find more than a 
moderate disability.  As such, a rating of 30 percent is not 
warranted.  

Under 38 C.F.R. Part 4, Diagnostic Code 5275 (1999), a 
10 percent evaluation is warranted for shortening of the 
lower extremity by 11/4 to 2 inches.  A 30 percent rating is 
assigned when there is shortening of the lower extremity by 2 
1/2 to 3 inches.  This rating is not to be combined with 
other ratings for fracture or faulty union in the same 
extremity.  38 C.F.R. § 4.71a.  In this case, the veteran's 
shortening is documented to only 3/4 inches.  Thus, DC 5275 
does not provide for a higher rating.  

The Board has also considered whether separate ratings are 
more advantageous to the veteran based on limitation of 
motion of the right knee and right hip.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the documented 
degrees of any actual limitation of motion of the right knee 
and right hip (October 1996, November 1999) are far 
insufficient for even a compensable rating under the relevant 
diagnostic criteria.  See DC 5251, 5252, 5253, 5260, 5261.  

The "claimant's painful motion may add to the actual 
limitation of motion so as to warrant a rating under DC 5260 
or DC 5261 [or other DC based on limitation of motion]."  
VAOPGCPREC 9-98 (August 14, 1998).  However, no medical 
opinion is of record that indicates a degree of functional 
impairment under 38 C.F.R. § 4.40 that indicates that there 
is limitation to even a compensable rating under those DCs.  
Specifically, the November 1999 examiner addressed the matter 
of weakened movement, excess fatigability or incoordination 
as factors considered in functional impairment.  
Significantly, no such manifestations were found in 
conjunction with the right knee or right hip.  Accordingly, 
the Board finds that separate ratings on the basis of 
limitation of motion are not more advantageous for rating the 
right femur deformity.  




ORDER

An evaluation of 30 percent for cervical disc space narrowing 
is granted, subject to the regulations governing the payment 
of monetary benefits.  

Entitlement to an evaluation of 20 percent for right femur 
deformity is granted, subject to the regulations governing 
the payment of monetary benefits.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

